156 Ga. App. 81 (1980)
274 S.E.2d 164
BRADFIELD
v.
JACKSON et al.
60618.
Court of Appeals of Georgia.
Argued September 17, 1980.
Decided October 10, 1980.
*82 Antonio L. Thomas, for appellant.
Pamela R. Simmons, Malcolm J. Hall, Marva Jones Brooks, for appellees.
QUILLIAN, Presiding Judge.
Appeal was taken from the lower court's denial of appellant's petition for certiorari to that court.
Since there was a failure to comply with the requirements of Code Ann. § 6-701.1 (Ga. L. 1979, pp. 619, 620) the appeal must be dismissed. See Mabry v. Mabry, 245 Ga. 512 (266 SE2d 799).
Appeal dismissed. Shulman and Carley, JJ., concur.